Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-16 and 19, drawn to method for inducing pluripotent stem cells or embryonic stem-like cells by reprogramming differentiated and/or somatic cells with a viral vector comprising a DNA sequence coding at least one transcription factor selected from Oct4, Sox2, Klf4 and c-Myc and/or at least one small RNA molecule selected from miRNA 302 and/or 367, induced pluripotent stem cells obtained according to said method, and a pharmaceutical composition comprising said induced pluripotent stem cells.
Group II, claim(s) 17-18 and 19, drawn to method for differentiating induced pluripotent stem cells or any embryonic stem like cells into endothelial cells via inducing the formation of embryo bodies from the induced pluripotent stem cells or embryonic like cells, and the endothelial cells obtained from said method.
III, claim(s) 20, drawn to a method for treating a genetic disease with the induced pluripotent stem cells of claim 16 or the pharmaceutical composition of claim 19 comprising said induced pluripotent stem cells.
Group IV, claim(s) 20, drawn to a method for treating a genetic disease with the endothelial cells of claim 18 or the pharmaceutical composition of claim 19 comprising said endothelial cells.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Upon election of group I, Applicant is required to select one species from the following (From claim 1):
Fibroblast,
Lymphocytes,
Mononuclear cells,
CD34+ cells. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the Claims 1-16 and 19.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I is directed to reprogramming somatic cells into induced pluripotent stem cells and group II is directed to inducing differentiation of induced pluripotent stem cells into endothelial cells.  Groups I and II do not share same or corresponding technical feature.
Groups III and IV lack unity of invention because the groups do not share the same or corresponding technical feature.  Using the induced pluripotent stem cells to treat a genetic disease do not share any technical feature with using the endothelial cells to treat a genetic disease.
Group I-II and group III-IV (For method claims) lack unity of invention because the groups do not share the same or corresponding technical feature.  Method of producing induced pluripotent stem cells and method of differentiating induced pluripotent stem cells into endothelial cells do not share any technical feature with method of using iPSC or endothelial cells to treat a genetic disease.
Regarding the iPSCs of claims 16 and 19, group I and III lack unity of invention because even though the inventions of these groups require the technical feature of induced pluripotent stem cells, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Papapetrou et al., 2011 (Nature Protocols, Vol. 6, No. 9, .
Regarding the endothelial cells of claims 18 and 19, group II and group IV lack unity of invention because even though the inventions of these groups require the technical feature of endothelia cells, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nakahara et al., 2009 (Cloning and Stem Cells, Vol. 11, No. 4, p. 509-522, IDS).  Nakahara discloses “high-efficiency production of subculturable vascular endothelial cells from feeder-free human embryonic stem cells without cell-sorting technique” (e.g. Title).  Nakahara successfully generated pure vascular endothelial cells (VECs) from two lines of hESCs, khES-1 and khES-3, under a completely feeder-free condition, and the hESC-derived differentiated cells demonstrated cord-forming activities and acetylated low-density lipoprotein-uptaking capacities (e.g. Abstract).  Thus, there is no special technical feature that is contributed by the instant invention over the prior art.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632